Case 1:19-cr-00049 Document 2 Filed on 01/22/19 in TXSD Page 1of1

KDL
01/17/2019 SEALED

BROWNSVILLE DIVISION CRIMINAL DOCKET NO. B ° 1 9 = 0 49

 

 

 

 

FILE: 2019R02480 Se
al
Pais ang ened Fernando Rodriguez, Jr.
INDICTMENT yet a maccties af SOSA NUARY 22, 2019 Judge:
. ted hy ove
COUNTY: KENEDY order
ATTORNEYS:
UNITED STATES OF AMERICA RYAN K. PATRICK, USA
vs. ANGEL CASTRO, AUSA

 

ASHLEY MARIE HERNANDEZ _ (YOB: 1993) United States

 

CHARGE: Ct. 1: Conspiracy to possess with intent to distribute more than 100 grams of heroin;

 

 

Total 21 USC 846, 841(a)(1), and 841(b)(1)(B)
Counts Ct. 2: Possession with intent to distribute more than 100 grams of heroin, that is, approx.
(2) 968.4 grams of heroin;

 

21 USC 841(a)(1) and 841(b)(1)(B) and 18 USC 2

PENALTY: 5 - 40 years and/or a fine not to exceed $5,000,000 plus supervised release term of at
least 4 years up to life as to each ct.

In Jail: X
On Bond:
No Arrest:
ICE: Jose Luis Rodriguez

PROCEEDINGS:

 

 

 

 

 

 

 

 

 
